 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
     Bakersfield, CA 93301
 3   Telephone: (661) 616-2141
     Facsimile: (661) 322-7675
 4

 5   Attorney for the Defendant
     PEDRO FERREL
 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-0156-DAD-BAM

11          Plaintiff,                                    STIPULATION TO CONTINUE SENTENCING
                                                          HEARING AND ORDER
12                          v.

13   PEDRO FERREL,

14          Defendant.

15

16
            Plaintiff, United States of America, by and through its counsel of record, the United States
17
     Attorney for the Eastern District of California, and defendant, PEDRO FERREL, by and through his
18
     counsel, hereby agree and stipulate to continue the sentencing hearing in this matter, which is currently
19
     set for December 2, 2019. In support thereof, the parties stipulate that:
20
            1. Sentencing in this matter is currently set for December 2, 2019.
21
            2. The Presentence Investigation Report (PSR) was issued and filed with the Court on October
22
                15, 2019. Defense counsel requires additional time to obtain documents to support a
23
                sentencing recommendation and prepare a sentencing memorandum for the Court’s
24
                consideration.
25
            3. For the foregoing reasons, the parties agree to continue sentencing until January 21, 2020 at
26
                10 am.
27

28


      STIPULATION RE SENTENCING                           1
30
 1         IT IS SO STIPULATED.

 2
     Dated: November 26, 2019
 3
                                                  By: /s/ MONICA L. BERMUDEZ
 4                                                    MONICA L. BERMUDEZ
 5                                                    Counsel for Defendant
                                                      Pedro Ferrel
 6

 7 Dated: November 26, 2019                          /s/ MELANIE ALSWORTH
                                                     MELANIE ALSWORTH
 8                                                   Assistant United States Attorney
 9

10
                                                ORDER
11

12         IT IS ORDERED that sentencing in this matter is continued from December 2, 2019, to January
13 21, 2020, at 10 am.

14
     IT IS SO ORDERED.
15

16     Dated:     November 26, 2019
                                                  UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION RE SENTENCING                      2
30
